DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 11/14/2022.
Claims 1, 8-9, 11-13, 16-17, and 19 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 12, and 17 being independent).
The amendment filed 11/14/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 11/14/2022 have been fully considered.
In the previous Office Action filed 07/13/2022, Examiner did not references to teach all particulars of the claims 1-20 and therefore, there was no prior art rejection on claims 1-20.  For these reasons, independent claims 1, 12, and 17 are deemed to be allowable over the prior art of record, and claims 2-11, 13-16, and 18-20 are allowed by virtue of its dependency on an allowed claim.  Therefore, the rejection under 35 U.S.C. 103 of claims 1-20 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “A.	The Claims Do Not Recite an Abstract Idea” (see Applicant’s remarks, pages 7-8)
(2) “B.	The Claims Recite a Practical Application” (see Applicant’s remarks, pages 8-10)

Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons as set forth in previous Office Action. Furthermore, Examiner provides the response in the Office Action as below.
(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to manage a service to analyze a request from an applicant (e.g., a request or application for credit)  which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk).  For instance, in the process of instant claims, the limitations of receiving… the request including information identifying the applicant…, accessing…. information associated with those direct contacts…, generating… a contact graph…, generating… user-level features for the user, generating… graph level features…, providing… graph level features and the user-level features…, transmitting.. a response to the request…, classifying… the request…, identifying… a plurality of secondary contacts…, updating… contract graph…, assigning… labels…, and collecting… demographic data… recite this judicial exception.  
 (3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 12, and 17 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  For example, the claims require the variety of components (e.g., an application processing system, an application program, a classification model, a communication device, the user device, a processor, a computer storage device, instructions, application, a contact graph, and a non-transitory computer-readable medium, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(4) Step 2B Consideration: The limitations recited by claims 1, 12, and 17 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)).  The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0021]: a number of modules, applications, a query service, a feature generation service, the graph database, server, a database, a cloud platform, a user device, a processor, and user interface module. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an application program”(s) and “a classification model”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of managing a service to analyze a request from an applicant (e.g., a request or application for credit), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for managing a service to analyze a request from an applicant (e.g., a request or application for credit) which contains the steps of receiving, accessing, generating, and providing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a method, claim 12 is direct to a system, and claim 17 is direct to a non-transitory computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for managing a service to analyze a request from an applicant (e.g., a request or application for credit) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… the request including information identifying the applicant…, accessing…. Information associated with those direct contacts…, generating… contact graph…, generating… user-level features for the applicant, generating… graph level features…, providing… graph level features and the user-level features…, classifying… the request…, identifying… a plurality of secondary contacts…, updating… contract graph…, assigning… labels…, and collecting… demographic data…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… the request including information identifying the applicant…, accessing…. Information associated with those direct contacts…, generating… contact graph…, generating… user-level features for the applicant, generating… graph level features…, providing… graph level features and the user-level features…, classifying… the request…, updating… contract graph…, assigning… labels…, and collecting… demographic data… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., an application processing system, an application program, a classification model, a communication device, the user device, a processor, a computer storage device, instructions, application, a contact graph, and a non-transitory computer-readable medium) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0021]: a number of modules, applications, a query service, a feature generation service, the graph database, server, a database, a cloud platform, a user device, a processor, and user interface module) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., an application processing system, an application program, a classification model, a communication device, the user device, a processor, a computer storage device, instructions, application, a contact graph, and a non-transitory computer-readable medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-11, 13-15, and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 4, and 18, the step of “wherein classifying the request includes classifying the request as one of an approval and a decline.” (i.e. classifying the request), in claims 3 and 15, the step of “wherein each of the connections between the neighbor nodes and the central node has a direction.” (i.e. having a direction with a node), in claim 4, the step of “identifying… a plurality of secondary contacts of the at least first direct contact; and updating the contact graph ….” (i.e. updating the contact graph), in claim 5, the step of “wherein each of the connections between the neighbor nodes has a direction.” (i.e. having a direction with a node), in claims 6 and 20, the step of “… assigning one or more labels to each of the nodes in the contact graph.” (i.e. assigning a label to a node), in claim 7, the step of “further comprising: for each of the neighbor nodes, collecting feature data associated with the contact.” (i.e. collecting feature data), in claim 8, the step of “wherein the labels include labels based on one or more of (i) the closeness of a relationship between the user and a contact,…” (i.e. labeling), in claim 9, the step of “wherein the closeness of the relationship is inferred based at least in part on at least one of (i) a familial label of the contact in a contact book of the applicant,…” (i.e. relationship with nodes), in claim 10, the step of “wherein collecting feature data associated with the contact further comprises: collecting, for the contact, at least one of (i) demographic data,…” (i.e. collecting feature data), in claim 11, the step of “wherein the user-level features are based at least in part on financial documents submitted by the user associated with the request.” (i.e. the user-level features), in claims 13 and 19, the step of “… generate user-level features for the applicant and provide the user-level features as further inputs to the classification model to classify the request.” (i.e. the generating and providing user-level features), and in claim 16, the step of “… infer a connection between the user and at least one of the plurality of secondary contacts..” (i.e. inferring a connection) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Classifying the request such as application for credit and collecting information such as demographic data, SMS data, or location data are the most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-11, 13-15, and 18-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 12, and 17 above.  Merely claiming the same process using a classification model to classify the request (e.g., financial applications) as an approval or a decline and collecting feature data associated with the contact such as demographic data, SMS data, or location data do not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
December 9, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/17/2022